El Juez Asociado Señor Hutchison,
emitió la opinión del tribunal.
Para los fines de esta opinión, se admite que la Junta de Directores de la asociación demandada ejerce una discreción cuasi-judicial al considerar la solicitud de un empleado del Gobierno Insular que ha presentado la renuncia de su cargo por una alegada incapacidad física permanente. Véanse las secciones 1, 5 y 19 de la Ley No. 52, aprobada el 11 de julio de 1921, y la sección 20 de la misma, según fue enmendada en 1925, leyes de ese año, página 767.
La sección 20 dispone que en caso'de inutilidad perma-nente, un miembro de la asociación tendrá derecho al se-guro, y prescribe que será deber del Presidente notificarlo *407a ciertos jefes de departamentos y a otros funcionarios in-sulares.
Presentada una solicitud por el aquí apelante, Pascasio Muñoz Lamberty, la corte de distrito dictó una orden para mostrar causas por las cuales no debía expedirse un auto de mandamus para obligar al Presidente de la Asociación Fondo de Ahorro y Préstamos a hacer la notificación a que se hace referencia en el párrafo anterior.
El Presidente compareció y excepcionó la petición por el fundamento de no aducir hechos suficientes que justificaran la expedición del auto. El juez de distrito sostuvo la excep-ción previa por no contener la solicitud la alegación de que la Junta de Directores había hallado que el peticionario es-taba permanentemente inhabilitado, o que la Junta había abusado de su discreción al rechazar la reclamación.
Posteriormente, la corte sostuvo una excepción oral a la tercera petición enmendada y desestimó la acción.
La tercera petición enmendada alega, entre otras cosas, que para la época en que presentó su renuncia, el peticiona-rio estaba inhabilitado para desempeñar sus funciones, a consecuencia de asma crónica bronquial, catarata incipiente y una hernia que se hizo inoperable debido a la avanzada edad del peticionario; que todas estas dolencias sobrevinie-ron mientras el peticionario estaba en servicio activo y fue-ron la única causa de su renuncia, fundada en incapacidad física permanente; que tan pronto como dicha renuncia tuvo efecto, el peticionario preparó y presentó a la Asocia-ción Fondo de Ahorro y Préstamos una reclamación escrita basada en su inhabilidad para desempeñar las funciones de cualquier cargo, debido a estas enfermedades; que esta soli-citud iba acompañada de certificaciones médicas demostra-tivas de que el peticionario estaba imposibilitado permanen-temente para desempeñar trabajo alguno; que el peticiona-rio solicitó de dicha Asociación Fondo de Ahorro y Présta-mos, por conducto de su Presidente, que hiciera la notifica-ción estatutoria (aquí la petición sigue la fraseología de la *408sección 20, supra); que la indicada asociación, por medio de su Junta de. Directores, se negó enfáticamente a dar curso a la reclamación del peticionario y declaró que éste no estaba inutilizado, habiendo tenido ante sí prueba de su imposibi-lidad física permanente, fuera de duda razonable, acreditada con las certificaciones médicas presentadas a ese efecto; y qué rechazar la reclamación del peticionario era injusto y equivalía a un claro abuso de discreción, cometido con el único y preconcebido fin de perjudicar el derecho que debido a su inutilidad física le confiere la ley al peticionario.
Los abogados del apelado no se basan en la distinción que pudiera hacerse entre la exposición de hechos fundamen-tales y la alegación de meras conclusiones de derecho en la petición. Fuera del hecho de que se sostuvo una excepción previa oral, nada hay que demuestre que el juez de distrito tuvo en mente tal cuestión. Dentro de las circunstancias, estamos dispuestos a darle al apelante el beneficio de cual-quier duda respecto a este extremo.
Considerando la petición por lo que de su propia faz apa-rece, los hechos en ella expuestos y admitidos por la excep-ción previa demuestran un abuso de discreción de parte de la Junta de Directores. En verdad, los hechos revelan una reclamación justa de parte del peticionario contra la aso-ciación, y una denegación inexplicada de esa reclamación por parte de la Junta de Directores. Tal demostración es sufi-ciente [para justificar la expedición de un auto preliminar, de acuerdo con la doctrina sentada en el caso de Tirado v. Junta de Retiro, 38 D.P.R. 1002.
En tanto en cuanto aquella decisión se basó en la sección 1329 de los Estatutos Revisados, según fué interpretada por la mayoría de este Tribunal, el razonamiento de la opinión es igualmente aplicable, a los hechos del présente caso. El Juez Presidente Sr. del Toro y el que suscribe no encuen-tran en la sección 1329 evidencia satisfactoria alguna de la intención de abolir cualquiera de los principios y reglas es-tablecidos que gobiernan la expedición del auto de manda*409mus. No es necesario elaborar aquí criterios individuales sobre la materia. Si puede justificarse por otros motivos la expedición de un auto de mandamus en este caso, cual-quiera diferencia de criterio respecto al efecto que debe dársele a la sección 1329 de los Estatutos Revisados llega a ser una cuestión de poca monta, para los fines de esta opinión.
Las fórmulas estereotipadas siguen los senderos que ofrecen menor resistencia, La regla general de que la discreción judicial no puede ser revisada o regulada por medio de mandamus, como la mayoría de las reglas generales, no carnee de excepciones. Frecuentemente, la cuestión es si la intención de la ley es que la actuación de una corte inferior o de una junta sea final. Esto es especialmente así cuando la determinación de algunas cuestiones que requieren el ejercicio de criterio y discreción, se Lace necesaria como un paso preliminar al cumplimiento de un deber ministerial. Lo cierto es que los tribunales superiores, al ejercer su propia y sana discreción en el uso de este recurso flexible, revisan y regulan basta cierto punto la discreción de juntas y tribunales inferiores, aun “en casos en que el deber es tal que necesariamente requiere el examen de evidencia y la decisión de cuestiones de derecho y de hecho” (38 C.J. 598, pár. 73), siempre que tales cuestiones no sean complicadas, sino sencillas y libres de duda razonable, y siempre que haya el propósito de que la determinación de las mismas por la junta o tribunal inferior no sea final. Todo caso que se encuentre en la línea divisoria debe resistir o caer sobre su propia base.
Al considerar la cuestión de inutilidad permanente, la Junta de Directores de' la Asociación Fondo de Ahorro y Préstamos no se confrontaba con ningún problema de her-menéutica, como acontecía con la Junta de Retiro en el caso de Tirado. En el caso de Tirado, la única cuestión envuelta era una de interpretación estatutoria. No había controver-sia sobre los hechos. Aquí, la única cuestión ante la Junta *410de .Directores, y la única que fue decidida por ella, fué la de incapacidad física permanente. La junta dió por sentado su poder para determinar esa cuestión, y para los fines de esta opinión, .admitimos al principio que tenía esa facultad. Si la decisión de la junta debe o no ser considerada como una determinación final de la cuestión resuelta, es otra cosa.
La ley no confiere a la Junta de Directores facultad al-guna para citar testigos, tomar juramentos o tomar decla-raciones. No dispone expresamente que la junta determi-nará la cuestión de inutilidad física permanente. Cualquier facultad que tuviere la junta para considerar esa cuestión, debe derivarse por mera inferencia de la necesidad de que se estudie, y apruebe o rechace cada reclamación presentada, del hecho de que la Junta de Directores es el cuerpo direc-tivo de la asociación, y de la circunstancia adicional de que la junta tiene el poder de formular reglamentos razonables para darle efecto a la ley.
 La ley impone al Presidente de la asociación, y no a la Junta de Directores, un claro deber ministerial. La responsabilidad por cualquier omisión o por dejarse de cumplir ese deber descansa sobre los hombros del Presidente, y no sobre la Junta de Directores. Ni siquiera dice la ley en tales o cuales palabras que el Presidente estudiará la reclamación o se convencerá de la veracidad de cualquier extremo alegado por el peticionario, antes de notificar a los jefes de departamento o a otros ejecutivos del Gobierno Insular. Cualquiera discreción que tenga, surge por inferencia. Si ha ocurrido o no el fallecimiento de un miembro, o si un miembro se ha inutilizado permanentemente, no es una, cuestión complicada. Su determinación no demanda el ejercicio de un alto grado de criterio o habilidad. Es puramente preliminar al desempeño de un acto ministerial. Si el Presidente tiene dudas respecto a si una reclamación es o no justa, podría hacer que el reclamante acudiera al recurso de mandamus, pero no estamos preparados para decir que una corte deba entonces negar un auto alternativo fundándose en la *411teoría de que se tuvo la intención de que fuera final una decisión adversa dictada por el Presidente.
De suerte que el Presidente puede endosar la reclamación a la Junta de Directores para que ésta la investigue y rinda un informe, y entonces adoptar como suya la conclusión a que llegue la junta. Pero no hay disposición estatutoria al-guna para tal endoso y conclusión. Y mucho menos hay indicación alguna al efecto de que una decisión adversa de la junta será obligatoria para el Presidente o para el recla-mante. Si el Presidente adopta la conclusión a que ha lle-gado la junta, esa conclusión se convierte en la suya propia, y no puede esquivar el peso de la responsabilidad basándose en» la indicación de que las actuaciones de la junta son con-cluyentes, en ausencia de algo que evidencia la intención le-gislativa a ese efecto.
Tal vez sea superfino añadir que, después de un juicio sobre los méritos del caso, la corte inferior no debe alterar la conclusión a que lleguen la junta y el Presidente, en ausencia de un error manifiesto al apreciar la evidencia so-metídales en apoyo de la reclamación.
Debe revocarse la sentencia apelada y devolverse el caso para ulteriores procedimientos no incompatibles con esta opinión.